Plaintiff’s part in oiling the machine and in letting the oil be on the floor for a month, without having made any report of it, raised the question of assumption of risk and of a want of care in going through this aisle with the oil in plain view. His knowledge the day before of the loosened bolt in the guard at the pulley, without any report or complaint, also raised a *970question of assumption of risk. The complaint being under the Employers’ Liability Act, although the proof was not, misled the learned court in its charge on the burden of proof. Though afterwards corrected, probably it did not quite clear up the question to the jury. The request as to the defendant’s knowledge of the loosened bolt should have been charged. The judgment and order are, therefore, reversed and a new trial granted, costs to abide the event. Jenks, P-. J., Burr, Rich, Stapleton and Putnam, JJ., concurred.